TOWNSEND, Circuit Judge.
The merchandise in question consists of cloth made of hair adapted to be used in hydraulic presses. It is in fact a hair press cloth. It is so known commercially, and was so invoiced and sold. The Board of General Appraisers, however, apparently basing its decision upon evidence taken in another case as to other merchandise, adopted the language of their opinion therein and assessed the article at 33 cents per pound and 50 per cent, ad valorem, under Act July 24,1897, c. 11, § 1, Schedule K, par. 366, 30 Stat. 184 [U. S. Comp. St. 1901, p. 1666], as a manufacture of wool not specifically provided for. The importers protested on the ground that the cloth was dutiable eo nomine as hair press cloth' at 20 cents per yard under paragraph 431, Schedule N, of said Act (30 Stat. 191 [U. S. Comp. St. 1901, p. 1675]). The government introduced no testimony in this casé before the board. Paragraph 366 provides only for manufactures of wool not specially provided for. Paragraph 431 provides specifically for hair press cloth eo nomine. The construction given to these words by the Board would seem to deprive this specific provision of all effect, inasmuch as the mats made of horse hair and cattle hair appear to be included under a separate designation. The assessment by the Board would operate to impose an ad valorem duty on this cloth of between 300 and 400 per cent.
The decision of the Board of General Appraisers is reversed.